DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 (QPIDS) has been entered.  

Allowability Withdrawn
The allowability of claims 37-41 is withdrawn.  Rejections of claims 37-40 immediately follow.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-40 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0315850 A1, cited in the 11/2/2021 IDS.  
The reference teaches (page 14, [0112]-[0113]) adding L-alanyl isopropyl ester hydrochloride, compound 20, to a solution of phenyl phosphorodichloride (PhOPOCl2), compound 19, in CH2Cl2.  A solution of the base Et3N in CH2Cl2 was then added.  Pentafluorophenol and additional Et3N in CH2Cl2 was then added to form a product mixture.  The product mixture was filtered and washed with CH2Cl2.  Solvent was evaporated and the residue purified on silica gel to yield a mixture of diastereomers of compound 21.  This mixture of diastereomers was recrystallized from EtOAc-hexane to give the single diagramed compound 21.  

Claims 37-40 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO 2011/123645 A2, cited in the 11/2/2021 IDS.  
The reference teaches (page 63, Example 10-2) adding isopropyl alanate hydrochloride salt to a solution of phenyl dichlorophosphate in CH2Cl2.  A solution of the base Et3N in CH2Cl2 was then added.  Pentafluorophenol and additional Et3N in CH2Cl2 2Cl2.  This yields a mixture of diastereomers (Rp and Sp).  Sp was subsequently isolated.  (Sp is the instant isomer.)

Allowable Subject Matter
Claims 29-36 remain allowed for reasons of record (7/7/2021 with respect to claims 29-36).  
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        1/10/2022